Title: From James Madison to David Montague Erskine, 13 September 1807
From: Madison, James
To: Erskine, David Montague



Sir,
Sept. 13th. 07

I have had the honor to recieve your letter of the lst. instant, inclosing a letter to you from Admiral Berkley on the subject of certain Seamen claimed as American Citizens from British ships of war detaining them; and a copy of a letter from the officers of His Britannic Majesty’s Ship Melampus stating that the three Seamen who ran from that ship, and after enlisting on board the American Frigate Chesapeake were lately wrested from her, by the British ship of war the Leopard, had not been impressed, but had voluntarily entered into the service of the Melampus.
You are, I am sure Sir, too well aware of the only principle by which the late proceeding against the American Ship of War is to be judged, not to perceive that it is wholly independent of the question whether the desertion of the Seamen was from a voluntary or compulsive service; as well as of the question whether they were Citizens of the United States; or British subjects.
If the mode in which the Seamen were transferred to the Melampus, could be brought into any connection with the violence offered to the Chesapeake, it would only remain to appreciate the degree of mitigation effected by the plea on the part of the commander of the Melampus, that instead of having impressed the American Seamen from an American Vessel he had enlisted them with a knowledge that they were deserters from that Vessel.
But it is the less possible to connect this distinction in any manner with the deed committed on the Chesapeake by the Leopard, since without consulting the authority of the law in relation to American Seamen, whether serving voluntarily or by force on board of a foreign ship of war, being as was the Melampus actually within the limits of the United States, such a distinction is evidently superseeded by the single consideration that the individuals having been replaced by their own act within the compleat possession of the Country to which they owed allegiance, that Country had the same right to their services, as to those of its other Citizens.  This is a principle in the soundness of which I venture to assure myself that your enlightened judgment will intirely concur.That the Seamen in question were regarded in fact as American Citizens, by the Officers of the Melampus themselves, is sufficiently manifest from the silence of their letter on that point.  Had they regarded them as British subjects there cannot be a doubt, that the circumstances would have been dwelt on by an exculpatory solicitude which avails itself of the distinction between impressments from an American Vessel, and an inlistment of known deserters from her.  But the neutral character of the Seamen does not rest on this inference, strong as it must be allowed to be.  Irrefragable proof has been furnished that with respect to two of them, they are natives of the United States, and with respect to the third, that tho’ not a native of this Country, it may fairly be considered, from the whole history of his case, to be what he professes himself to consider it as the Country to which he belongs, and particularly that there is not a feature in his case from which he can be pretended to be a British subject.  I am &c.

(signed) James Madison

